United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-3080
                                     ___________

Luther Smith,                             *
                                          *
                    Appellant,            * Appeal from the United States
                                          * District Court for the Western
      v.                                  * District of Arkansas.
                                          *
Estate of Howard Phillips;                *      [UNPUBLISHED]
Vernon Phillips,                          *
                                          *
                    Appellees.            *
                                     ___________

                              Submitted: July 27, 2001

                                   Filed: July 31, 2001
                                    ___________

Before HANSEN, FAGG, and BEAM, Circuit Judges.
                            ___________

PER CURIAM.

       Luther Smith appeals the district court's dismissal of Smith's complaint
concerning probate matters. Having reviewed the record, we conclude dismissal was
proper based on Smith's failure to assert any basis for federal subject matter
jurisdiction. See VS Ltd. P'ship v. Dep't of Hous, and Urban Dev., 235 F.3d 1109,
1112 (8th Cir. 2000) (party desiring to proceed in federal court bears burden of
establishing court's jurisdiction); Charchenko v. City of Stillwater, 47 F.3d 981, 982-83
(8th Cir. 1995) (de novo standard of review). Accordingly, we affirm. See 8th Cir. R.
47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-